Ms. Justice YanYalkenburgh
delivered the opinion of the court:
At the January Term of the Circuit Court, held in and for the county of Alachua, in the month of January, A. D. 1883, the plaintiff in error, Bill Williams, was indicted. Such indictment charged that the plaintiff in error, “ on the ninth day of October, in the year of our Lord one thousand eight hundred and eighty-two, with force and arms, in the county of Alachua aforesaid, in and upon one A. B., a female, feloniously and wilfully did make an assault with inteu ther, the said A. B., then and there feloniously to ravish,” &e.
' The defendant plead not guilty, and was tided at the same term of the court and was found guilty.
The counsel for the defendant then made a motion for a new trial, upon the ground that the verdict was contrary to the evidence, the law and the charge of the court. The court overruled his motion for a new trial, and the counsel for the defendant duly exeepted to such ruling of the court.
The defendant was sentenced to ten years imprisonment at hard labor in the State Prison.
*396The Judge of the Circuit Court granted a writ of error, . arid the cause is now here in pursuance of such writ.
The errors assigned are as follows :
“Because the verdict of the jury was contrary to the evidence and 'the weight of the evidence.
“ Because there was no evidence upon which the verdict of the jury can be sustained.”
The Attorney-General moved here to dismiss the writ of error, for the reason that, not being a capital case, the Judge of the Circuit'Count had mo ¡power or 'authority'under the statutes to grant the same. [The Attorney-General an flounced at the .bar i’t was 'merely 'his purpose to have the practice settled, and that if the motion was granted a writ of error .might issue here returnable instanter.—Reporter.]
Chapter 1104, Laws 1861, provides “ that hereafter writs of error in capital cases in the Circuit Courts of this State shall be allowed only in the manner and upon the terms provided now by law for writs of error in cases of misdemeanors and crimes not capital: Provided, however, That the Judges of the several Circuit Courts shall have the same power in allowing or directing writs of error to issue in such cases as the Justices of the Supreme Court have.” <
Section 2, Chapter 1561, Laws 1866, reads as follows : “ Be it further enacted, That the Judges of the Circuit Courts be, and they are hereby empowered to issue writs of error, mandamus and quo warranto in vacation, as well as in term time.”
We are of the opinion that it was the intention of the Legislature enacting these laws to enlarge the powers of the Judges of the Circuit Court, and to authorize them to allow writs of error, in cases of “ misdemeanor, and crimes not capital,” as well as in capital cases. The words “ such cases ” in the proviso of Chapter 1104, referring to all the *397cases mentioned in the former part of the section, we can certainly see no objection to thus extending the authority of such Judges. Section 2 of Chapter 1561 places no restriction upon such Judges. They are authorized to “issue writs of error, mandamus and<jm> warranto in the vacation, as well as in term time.”
The motion to dismiss this writ of error upon that ground is denied.
The record shows that four witnesses were called, and examined upon the part of the State to prove the alleged of-fences ; none were introduced upon the part of the defendant. We have carefully and critically examined this evidence, embodied in the record, and fail to find in it anything to warrant the verdict of the jury, not even sufficient to warrant a verdict of simple assault, much less a verdict of assault with intent to commit the heinous crime charged in the indictment.
As a general rule this court will not interfere with the verdict of a jury when there is evidence before them -which will justify their finding, but in a ease of this character, where the penalty is so severe under our statute, there should be at least some evidence of guilt to warrant the sentence of the law. Snowden vs. The State, 17 Fla., 386; Green vs. The State, 17 Fla., 671.
Judgment reversed and new trial awarded.